Voto particular disidente emitido por la
Juez Asociada Señora Rodríguez Rodríguez.
Ante la determinación que toma hoy el Tribunal de, de facto, retirarle a la nueva Procuradora General la facultad que previamente le había reconocido a quien ocupó el cargo el cuatrienio pasado, no queda más que disentir. Para ello, hago mías las recientes expresiones del profesor Hiram Meléndez Juarbe, las cuales por su sencillez son la mar de elocuentes:

¿ Qué pasó con la marea ?

14 de Octubre de 2009 (YiyiMotors v. ELA, 2009 TSPR 159 [...])
*498“La independencia judicial no está en juego aquí. Es tiempo que aceptemos que el cambio en visión y filosofía jurídica por el que atraviesa este Tribunal no significa el fin del mundo ni la hecatombe jurídica. Se trata del flujo normal de la marea judicial en una democracia, producto indirecto del mandato del Pueblo expresado donde corresponde, en las urnas. Ese es nuestro sistema constitucional”.
22 de abril de 2013 (In re: Comisión Especial para Revisar el Funcionamiento del Programa de Educación Jurídica Continua, 2013 TSPR 46)
“Nótese que la participación de los empleados públicos, como parte del proceso amplio de discusión promovido por este Tribunal, no puede afectarse por cambios de administraciones de ramas ajenas al Tribunal Supremo. Mucho menos puede catalogarse esa encomienda en la Comisión Especial como una que se llevará a cabo mientras goce de la confianza de la Oficina del Procurador General.” H. Meléndez Juarbe, “¿Qué pasó con la marea?”, en Derechoalderecho, http://derechoalderecho.org/ 2013/05/01/que-paso-con-la-marea/ (última visita 3 de mayo de 2013).
Por todo lo anterior, respetuosamente disiento.